Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Demetrius Robinson appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Robinson, No. 6:02-cr-70098-nkm-1 (W.D.Va. May 22, 2008). We dispense with oral argument because the facts and *276legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.